26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Norbert REED, Appellant,v.CITY OF ROCK HILL;  Jesse L. Stroup, Mayor;  Larry W.Hensley, City Administrator; Donald McDonald,Chief of Police;  Kenard Whitfield,Chairman of Safety Committee, Appellees.
No. 93-3000EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 15, 1994.Filed:  May 24, 1994.

Before McMILLIAN, OAKES,* and FAGG, Circuit Judges.
PER CURIAM.


1
Norbert Reed appeals the district court's grant of summary judgment to the appellees on his race and age discrimination claims.  Having reviewed the record and the parties' briefs, we conclude Reed is not entitled to relief.  Because the controlling law is clear and an opinion would have no precedential value, we affirm for the reasons stated in the district court's memorandum opinion.  See 8th Cir.  R. 47B.



*
 The HONORABLE JAMES L. OAKES, Circuit Judge for the United States Court of Appeals for the Second Circuit, sitting by designation